
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 660
        [I.D. 102903C]
        Fisheries Off West Coast States and in the Western Pacific; Western Pacific Pelagic Fisheries; Public Hearing on Draft Supplemental Environmental Impact Statement
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notification of public hearing.
        
        
          SUMMARY:
          The Pacific Islands Regional Office of NMFS, in coordination with the Western Pacific Fishery Management Council (Council), will hold a public hearing in Honolulu, Hawaii, to receive comments on a draft supplemental environmental impact statement (DSEIS) for proposed management measures under the Fishery Management Plan for the Pelagic Fisheries of the Western Pacific Region, under the authority of the Magnuson-Stevens Fishery Conservation and Management Act.  The DSEIS describes and assesses the likely environmental impacts of a range of alternative fishery management actions that are focused on the management of the pelagic longline fisheries, particularly with respect to interactions between sea turtles and the Hawaii-based longline fleet.
        
        
          DATES:
          The public hearing will be held on February 18, 2004, from 6 to 8 p.m. Hawaii Standard Time.
        
        
          ADDRESSES:
          The public hearing will be held in the Ala Moana Hotel (Carnation Room, second floor), 410 Atkinson Drive, Honolulu, Hawaii.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Tom Graham, NMFS, 808-973-2937.
        
      
      
        SUPPLEMENTARY INFORMATION:

        The DSEIS was made available to the public on January 23, 2004, as described in a Notice of Availability published in the Federal Register by the Environmental Protection Agency on that date.  The public comment period for the DSEIS ends February 23, 2004.

        To obtain a copy of the DSEIS or for additional information, contact NMFS (see
          FOR FURTHER INFORMATION CONTACT).  The DSEIS and related documents are also available on the Internet at http://swr.nmfs.noaa.gov/pir/ and
          http:// www.wpcouncil.org.
        Special Accommodations
        This hearing is physically accessible to people with disabilities.  Requests for sign language interpretation or other auxiliary aids should be directed to Tom Graham, (808) 973-2937 (voice) or (808) 973-2941 (fax), by February 17, 2004.
        
          Authority:
          16 U.S.C. 1801 et seq.
          
        
        
          Dated:  February 10, 2004.
          Peter Fricke,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 04-3277 Filed 2-12-04; 8:45 am]
      BILLING CODE 3510-22-S
    
  